Citation Nr: 0422990	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a monthly monetary allowance for the 
veteran's daughter, based on a contention that her mental 
illness is a residual of her father's exposure to herbicides 
in Vietnam.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In correspondence dated in September 2003, the veteran raised 
a claim for an increased rating for right ear hearing loss.  
This matter is referred to the RO for appropriate action.

The Board finds that the September 2003 correspondence from 
the veteran also constitutes a notice of disagreement with 
the denial of his claim for an increased rating for tinnitus 
issued earlier that month.  There is no indication in the 
claims file that a Statement of the Case has been issued on 
this matter.  In light of the present procedural posture of 
this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issue of a rating in excess of 10 percent for tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 


FINDING OF FACT

The veteran has submitted a claim for entitlement to a 
monthly monetary allowance for his daughter, based on a 
contention that her mental illness is a residual of her 
father's exposure to herbicides in Vietnam.




CONCLUSION OF LAW

There is no legal provision providing for VA monetary 
payments for a veteran's child, based on a contention that 
her mental illness is a residual of her father's exposure to 
herbicides in Vietnam; the Board must find that an award of 
the benefit sought on appeal is not warranted as a matter of 
law.  U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a); Jones v. 
Principi, 16 Vet. App. 219 (2002) (spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the veteran as a father of 
that child); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(claim must be denied if there is no entitlement under the 
law).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 rating decision, the January 
2003 Statement of the Case, and the April 2003 Supplemental 
Statement of the Case adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Under the 
unusual facts of this case, informing the veteran that there 
was no current law that provided for payments for a veteran's 
daughters' mental illness contended to be related to a 
veteran's exposure to Agent Orange was adequate notice under 
the VCAA.  Informing the veteran otherwise or conducting any 
further development would have been at best misleading; there 
is no possible further development or notice that could 
possibly substantiate the claim under the current law.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Again, substantiation of the claim is a legal 
impossibility in this case.  Attempting to notify the veteran 
as to what evidence would substantiate his claim would have 
been at best futile and misleading.    

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. VA will 
refrain from providing assistance in obtaining evidence for a 
claim where, as in this case, the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 C.F.R § 
3.159 (d)).  See also VAOPGCPREC 5-2004 (holding that under 
38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA) 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit). 

Factual Analysis

The veteran has submitted evidence to the effect that his 
daughter has a mental illness.  He seeks monetary payments 
from VA on the basis that his daughter's mental illness is 
attributable to his exposure to Agent Orange during his 
period of service in Vietnam.  The veteran has submitted 
factual materials illustrating that Vietnam veterans' 
exposure Agent Orange was in many cases harmful to them and 
to their later-born offspring.

The only provision which provides for monetary payments based 
on harm to later-born children for veterans are those 
providing for compensation for children of Vietnam veterans 
born with a form or manifestation of spina bifida.  See 38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  This law was 
passed based on evidence showing that such children's spina 
bifida may indeed be a residual of exposure to Agent Orange.      

There is simply no provision under the law by which VA may 
provide for monetary payments based on a contention that the 
child of a Vietnam veteran experiences a mental illness as a 
result of the Vietnam veteran's exposure to Agent Orange.  
Spina bifida is the only birth defect that warrants the award 
of monetary benefits based on the herbicide exposure of the 
veteran as a father of that child.  Jones v. Principi, 16 
Vet. App. 219 (2002).  Accordingly, the Board must find that 
an award of the benefit sought on appeal is not warranted 
because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (claim must be denied if there is no 
entitlement under the law).    




ORDER

Entitlement to a monthly monetary allowance for the veteran's 
daughter, based on a contention that her mental illness is a 
residual of her father's exposure to herbicides in Vietnam, 
is denied.


REMAND

As noted in the introduction above, the Board finds that 
September 16, 2003, correspondence from the veteran 
constitutes a notice of disagreement with the September 9, 
2003, denial of his claim for an increased rating for 
tinnitus.  There is no indication in the claims file that a 
Statement of the Case has been issued on this matter.  In 
light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a Statement of the 
Case, on the appeal initiated by the 
veteran from the rating decision 
addressing the issue of entitlement to a 
rating in excess of 10 percent for 
tinnitus.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



